United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.L., Appellant
and
DEPARTMENT OF THE ARMY, ANNISTON
ARMY DEPOT, Anniston, AL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-1730
Issued: March 16, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On June 4, 2008 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ November 5, 2007 and January 17, 2008 merit decisions, denying his
claim for a schedule award, and a May 19, 2008 decision denying his request for further merit
review. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits
of the case.
ISSUES
The issues are: (1) whether appellant met his burden of proof to establish that he is
entitled to a schedule award due to his employment injury; and (2) whether the Office properly
refused to reopen appellant’s case for further review of the merits pursuant to 5 U.S.C. § 8128(a).
FACTUAL HISTORY
On September 7, 2006 appellant, then a 51-year-old toolmaker, filed an occupational
disease claim (Form CA-2) alleging that he developed environmental psoriasis on his hands, feet,
elbows and knees. The employing establishment noted that he had not stopped working. The

Office accepted appellant’s claim for psoriasis of both hands on September 29, 2006 and
psoriasis-related disorders to the feet, back and head on February 8, 2007.
On May 18, 2007 appellant filed a claim (Form CA-7) for a schedule award. In support
of his claim, Dr. Mohammad Ismail and Dr. Robin D. Cole, both Board-certified internists,
submitted an April 3, 2007 medical report alleging that appellant’s plaque psoriasis of his hands,
feet and neck, as well as generalized psoriatic arthritis, caused a Class 4, 70 percent whole
person impairment, based on the American Medical Association, Guides to the Evaluation of
Permanent Impairment, fifth edition. They reported that appellant was unable to stand in one
position for more than 15 minutes and had trouble wearing shoes due to lesions on his feet.
Appellant also had sensitivity to cold temperatures and certain chemicals, preventing him from
pumping gas into his vehicle. Drs. Ismail and Cole noted that, due to psoriatic arthritis, appellant
had difficulty opening jars and was unable to bend over or squat. A physical examination
revealed a generalized decreased range of motion of the neck, lower back, shoulders, wrists,
hands, knees and ankles. Appellant’s maximum medical improvement was listed as
February 28, 2008.
In a letter dated May 29, 2007, the Office requested Drs. Ismail and Cole to provide
additional information addressing any impairment to appellant’s extremities, including any
restriction of movement, decrease of strength, atrophy, ankylosis, sensory changes and subjective
complaints of pain.
Appellant’s medical records were sent to an Office medical consultant, Dr. James W.
Dyer, a Board-certified orthopedic surgeon. In a medical report dated November 1, 2007,
Dr. Dyer determined that the May 29, 2007 medical report rating a 70 percent whole person
impairment could not be considered under the Federal Employees’ Compensation Act. He
advised that there was no objective evidence of arthritis of any joint. Citing to Example 8-18 in
the A.M.A., Guides, Dr. Dyer also stated that impairment due to psoriatic arthritis requires a
joint motion evaluation, which the May 29, 2007 report failed to include. He concluded that,
based on the present medical evidence, appellant had no impairment.
By decision dated November 5, 2007, the Office denied appellant’s claim, finding that
appellant did not establish any permanent impairment to a scheduled member. On December 28,
2007 appellant filed a request for reconsideration.
In a November 15, 2007 medical report, Dr. Cole responded to the Office’s request for an
impairment rating. He calculated 50 percent right upper extremity impairment and 45 percent
left upper extremity impairment, noting that his opinion was based on the A.M.A., Guides. A
series of supplementing x-ray reports found osteophytic lipping on the right hand joints and
hypertrophic changes in the left hand joints, as well as degenerative changes with osteoarthritis
in both feet and osteophytic lipping with degenerative changes in the cervical spine.
Additionally, degenerative changes throughout the lumbar spine with osteophytic lipping and
disc space narrowing were revealed. Dr. Cole reported that appellant was unable to perform his

2

regular work activities and was limited in his daily living activities, intermittently confining him
to his home.1
In a January 11, 2008 medical report, Dr. Dyer advised that Dr. Cole’s evaluation was
again insufficient to establish permanent impairment as he did not include a loss of motion
evaluation in accordance with the tables in Chapter 16 and 17 of the A.M.A., Guides.2
The Office denied modification of its prior decision on January 17, 2008, finding that
appellant did not establish that he sustained an impairment of his hands or feet due to workrelated factors.
Appellant, through his representative, requested reconsideration on April 15, 2008. In an
accompanying April 7, 2008 letter, the representative argued that appellant’s injury was caused
by a new coolant, which was no longer in use due to appellant’s disability. Appellant also
submitted several x-ray reports dated November 12, 2007 and a March 26, 2008 note from
Dr. Ismail confirming that all of appellant’s impairment evaluations were completed in
accordance with the A.M.A., Guides.
The Office denied further merit review on May 19, 2008, finding that the submitted
evidence was repetitive and cumulative.
LEGAL PRECEDENT -- ISSUE 1
The schedule award provision of the Act3 and its implementing regulations4 set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss or loss of use, of scheduled members or functions of the body. However, the Act does not
specify the manner in which the percentage of loss shall be determined. For consistent results
and to ensure equal justice under the law to all claimants, good administrative practice
necessitates the use of a single set of tables so that there may be uniform standards applicable to
all claimants. The A.M.A., Guides has been adopted by the implementing regulations as the
appropriate standard for evaluating schedule losses.5
Before the A.M.A., Guides may be utilized the record must contain medical evidence
describing the claimant’s alleged permanent impairment. The Federal (FECA) Procedure
Manual provides that in obtaining medical evidence required for a schedule award the evaluation
must include a detailed description of the impairment which includes, where applicable, the loss
in degrees of active and passive motion of the affected member of function, the amount of any
atrophy or deformity, decreases in strength or disturbance of sensation or other pertinent
1

The Board notes that the report referred to an attached bilateral upper extremity evaluation. However, no such
evaluation exists in the record.
2

See A.M.A., Guides 436-37, 561-63 (5th ed. 2001).

3

5 U.S.C. § 8107.

4

20 C.F.R. § 10.404.

5

Id. See B.C., 58 ECAB ___ (Docket No. 06-925, issued October 13, 2006).

3

description of the impairment. This description must be in sufficient detail so that the claims
examiner and others reviewing the file will be able to clearly visualize the impairment with its
restrictions and limitations.6
ANALYSIS -- ISSUE 1
The issue is whether appellant established that he has any impairment of his upper or
lower extremities. The Board finds that the medical reports submitted in support of appellant’s
claim are not sufficient to establish that he sustained any permanent impairment due to his
accepted psoriasis condition. The Board notes that psoriasis is a disorder of the skin which is not
listed as a scheduled member under the Act.7 However, appellant may be entitled to a schedule
award if he establishes impairment of his extremities due to this condition.
Appellant’s attending physicians, Drs. Cole and Ismail, submitted medical reports
addressing appellant’s impairment to his extremities. However, neither physician provided
sufficient detail to enable Dr. Dyer, the Office medical consultant, or the Board to visualize any
permanent impairment.8
In the May 18, 2007 report, Drs. Cole and Ismail advised that appellant’s plaque psoriasis
and resulting arthritis limited his daily work and living activities, including standing, bending,
squatting, opening jars and pumping gas. They reported that appellant suffered a generalized
decreased range of motion. However, Drs. Cole and Ismail failed to specify any degrees of
motion lost for the upper or lower extremities. In example 8-18, the A.M.A., Guides, in
calculating impairment due to pustular psoriasis with psoriatic arthritis, combined the class of
skin impairment with limitations of joint motion.9 Drs. Cole and Ismail did not include range of
motion limitations in their report and therefore failed to follow the A.M.A., Guides in calculating
impairment due to appellant’s psoriatic arthritis. Further, the report calculated impairment for a
whole person. As correctly noted by Dr. Dyer, the Act does not provide for whole person
impairments and therefore this calculation is irrelevant to appellant’s impairment evaluation.10
The November 15, 2007 report also failed to sufficiently describe any impairment. While
Dr. Cole included x-ray reports, demonstrating physical impairments to appellant’s feet, hands
and spine, she again failed to include specifications for loss of range of motion. The A.M.A.,
Guides’ standards for evaluating the impairment of extremities are based primarily on loss of
range of motion.11 To this extent, it provides specific tables and figures exemplifying the types
6

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Award and Permanent Disability Claims,
Chapter 2.808.6 (March 1995). See John H. Smith, 41 ECAB 444, 448 (1990); Alvin C. Lewis, 36 ECAB 595,
596 (1985).
7

See 5 U.S.C. § 8107(c); 20 C.F.R. § 10.404(a).

8

See Joseph D. Lee, 42 ECAB 172 (1990).

9

A.M.A., Guides 185.

10

See Marilyn S. Freedland, 57 ECAB 607 (2006); Tommy R. Martin, 56 ECAB 273 (2005).

11

See Tammy L. Meehan, 53 ECAB 229 (2001); August M. Buffa, 12 ECAB 324 (1961).

4

of tests and evaluations that may be performed to properly determine impairment.12 However,
Dr. Cole did not include any range of motion evaluations or address whether appellant sustained
a loss of range of motion. He simply advised that appellant had a 45 percent left and 50 percent
right upper extremity impairment without explaining how such ratings conform with the A.M.A.,
Guides. The Board notes that Dr. Cole did not include any estimate of impairment to appellant’s
lower extremities. Therefore, this report did not comply with the A.M.A., Guides and is of
diminished probative value.13
Appellant has the burden of proof to establish that he sustained a permanent impairment
to a scheduled member, entitling him to schedule award compensation. The Board finds that
appellant did not meet his burden of proof, as the medical reports of record lack detail and
conformance with the A.M.A., Guides and therefore do not support appellant’s claim for a
schedule award.14
LEGAL PRECEDENT -- ISSUE 2
Section 8128(a) of the Act15 does not entitle a claimant to a review of an Office decision
as a matter of right. This section vests the Office with discretionary authority to determine
whether it will review an award for or against compensation.16 The Office, through regulations,
has imposed limitations on the exercise of its discretionary authority under section 8128(a).17
To require the Office to reopen a case for merit review under section 8128(a) of the
Act,18 the Office’s regulations provide that the evidence or argument submitted by a claimant
must: (1) show that the Office erroneously applied or interpreted a specific point of law;
(2) advance a relevant legal argument not previously considered by the Office; or (3) constitute
relevant and pertinent new evidence not previously considered by the Office.19 To be entitled to
a merit review of an Office decision denying or terminating a benefit, a claimant also must file
his or her application for review within one year of the date of that decision.20 When a claimant
12

See, e.g., A.M.A., Guides 516-17, p. 436-37.

13

Joseph D. Lee, supra note 8.

14

The Board notes that on appeal appellant submitted a copy of his personal medical records. Pursuant to 20
C.F.R. § 501.2(c), the Board is precluded from reviewing new evidence for the first time on appeal. However,
appellant may resubmit evidence to the Office with a formal, written request for reconsideration under 5 U.S.C.
§ 8128(a) and 20 C.F.R. § 10.606.
15

5 U.S.C. §§ 8101-8193.

16

5 U.S.C. § 8128(a).

17

Annette Louise, 54 ECAB 783, 789-90 (2003).

18

5 U.S.C. §§ 8101-8193. Under section 8128 of the Act, “[t]he Secretary of Labor may review an award for or
against payment of compensation at any time on her own motion or on application.” 5 U.S.C. § 8128(a).
19

20 C.F.R. § 10.606(b)(2).

20

20 C.F.R. § 10.607(a).

5

fails to meet one of the above standards, the Office will deny the application for reconsideration
without reopening the case for review on the merits.21
The Board has held that the submission of evidence or argument which repeats or
duplicates evidence or argument already in the case record22 and the submission of evidence or
argument which does not address the particular issue involved does not constitute a basis for
reopening a case.23
ANALYSIS -- ISSUE 2
Appellant has not shown that the Office erroneously applied or interpreted a specific
point of law; he has not advanced a relevant legal argument not previously considered by the
Office; and he has not submitted relevant and pertinent new evidence not previously considered
by the Office.
In an April 7, 2008 letter, appellant’s representative argued that appellant’s disability was
caused by an improper change in coolant, which has since been rectified. The Office previously
accepted that appellant’s injury was caused by his employment. Moreover, statements regarding
the cause of appellant’s disability are not relevant to the medical question of whether appellant
sustained a compensable impairment to a scheduled member. Therefore, this letter does not
constitute a basis for reopening appellant’s claim.24
Further, the evidence appellant submitted on reconsideration consisted of November 12,
2007 x-ray reports and a March 26, 2008 note from Dr. Ismail. The x-ray reports already existed
in the record and constitute duplicative evidence. Further, Dr. Ismail’s note states that
appellant’s evaluations were conducted according to the A.M.A., Guides, which the April 3 and
November 15, 2007 medical reports previously noted. Therefore, this report is repetitive of
evidence existing in the record. The Board has held that newly submitted evidence which is only
repetitive or duplicative of evidence existing in the record is not sufficient to warrant further
merit review.25
Because appellant only submitted duplicative, irrelevant and repetitive evidence with his
request for reconsideration, the Board finds that the Office was correct in denying merit review.

21

20 C.F.R. § 10.608(b).

22

D.I., 59 ECAB ___ (Docket No. 07-1534, issued November 6, 2007); Eugene F. Butler, 36 ECAB 393,
398 (1984).
23

D.K., 59 ECAB ___ (Docket No. 07-1441, issued October 22, 2007); Edward Matthew Diekemper, 31 ECAB
224, 225 (1979).
24

See David J. McDonald, 50 ECAB 185 (1990).

25

See Eugene F. Butler, supra note 22.

6

CONCLUSION
Appellant did not meet his burden of proof to establish that he is entitled to schedule
award compensation due to his employment injury. Further, the Office properly denied his
request for further merit review.
ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated May 19 and January 17, 2008 and November 5, 2007 are
affirmed.
Issued: March 16, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

